The Honorable Mark Riable, Chair Board of Trustees Arkansas Schools for the Blind and the Deaf P.O. Box 3811 Little Rock, AR 72203
Dear Chairman Riable:
I am writing in response to your request for my opinion regarding the procedure to be followed at the Arkansas Schools for the Blind and the Deaf when what you characterize as a "`hotline' type incident" occurs. I assume by this term you are referring to the statutory requirement to report suspected child abuse pursuant to A.C.A. § 12-12-507. Specifically, you have posed the following questions:
  1. When an employee learns of an allegation, should the employee immediately contact the "hotline" or report it to supervisors and allow the supervisor to make the decision?
  2. What if the employee disagrees with the supervisors' decision regarding calling the "hotline" or not calling the" hotline"?
RESPONSE
It is my understanding that your questions are at issue in the recently filed case of John Doe et al. v. Carl Barger et al., U.S. District Court Case No. 4-01-CV-00196 (E.D. Ark. 2001). It has long been the policy of this office to avoid addressing issues that are the subject of pending litigation. I must consequently respectfully decline to render an opinion on your questions.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh